Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
RESPONSE TO AMENDMENT
Status of Application/Amendments/claims
2.	Applicant’s amendment filed December 7, 2021 is acknowledged.  Claims 4-5, 9, 11, 14-15, 17-21, 23-24, 27-28, 30, 32-33, 35, 37, 40-43, 45, 47-53 and 59-130 are canceled. Claims 1, 3,  6-7, 10, 38, 44 and 56-58 are amended. Claims 131-132 are newly added. Claims 1-3, 6-8, 10, 12-13, 16, 22, 25-26, 29, 31, 34, 36, 38-39, 44, 46, 54-58 and new claims 131-132 are pending. Claim 46 is withdrawn without traverse (filed 3/23/21) from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on March 23, 2021. 
3.	Claims 1-3, 6-8, 10, 12-13, 16, 22, 25-26, 29, 31, 34, 36, 38-39, 44, 54-58 and 131-132 are under examination in this office action.
4.	Applicant’s arguments filed on December 7, 2021 have been fully considered but they are not deemed to be persuasive for the reasons set forth below.

Specification
5.	The objection to the specification is withdrawn in response to Applicant’s amendment to the specification. 
Claim Rejections/Objections Withdrawn
6.	The objection to claims 1-3, 6-8, 44-45 and 54-58 is withdrawn in response to Applicant’s amendment to the claims and cancellation of claims.
The objection to claims 46, 50, 116, 123 and 129 is withdrawn in response to Applicant’s amendment to the claims and cancellation of claims 50, 116, 123 and 129.
The rejection of claims 34 and 58 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite is withdrawn in response to Applicant’s amendment to the claims.
The rejection of claim 45 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement is moot because the claim is canceled.
The rejection of claims 2 and 22 under 35 U.S.C. 102(a)(1) as being anticipated by Wollacott et al. (mAbs, 2013; 5:925-935, as in IDS) is withdrawn in response to Applicant’s arguments on p. 21-22 of the response. 

Claim Rejections/Objections Maintained
In view of the amendment filed on December 7, 2021, the following rejections are maintained.
Claim Rejections - 35 USC § 112
7.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

On p. 13-14 of the response, Applicant argues that the phrase “column volumes” is standard in the field and cited Stein et al. (J. Chromat. B 2007; 848:151-158) (i.e. 10 column volumes of running buffer; 18 column volumes of elution buffer) (see p. 153, right col. and p. 154, left col.) and Fogle et al. (Chrom A. 2012; 1225:62-69) (i.e. 5 column volumes (CV) for equilibration, 5 CV for washing and 15 CV for elution)(p. 64, left col.) in support of the arguments. 
Applicant's arguments have been fully considered but they are not found persuasive. Contrary to Applicant' s arguments, the examiner asserts that based on MPEP§2171-MPEP§2173, the claims are indefinite because different cation exchange systems have different types of columns and volumes, which would result in different column volumes for eluted column volumes as evidenced by Stein et al. (2007) and Fogle because the numbers of elution column volumes shown in Stein and Fogle are different. Thus, the recited “column volumes 1-9” in claims 8 and 54 and “eluted column volumes 1-4” in claim 55 vary. It is unclear what would be considered as the claimed “eluted column volumes and what would be considered as the claimed “column volumes 1-9 or 1-4”. It is unclear what column, what size and what column volumes are based on because the column, the size and the column volumes can be changed based on different 

Claim Rejections - 35 USC § 112

8.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3, 6-8, 10, 12-13, 16, 22, 25-26, 29, 31, 34, 36, 38-39, 44, 54-58 and 131-132 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  The rejection is maintained for the reasons made of record and the reasons set forth below.

On p. 15-20 of the response, Applicant argues that i) antibodies binding to a cation exchange resin based on their charge, not antigen; ii) the structure and configuration of antibodies are well known, which provide common structural features to allow an antibody to bind to a cation exchange resin (see paragraphs [0039]-[0040] of the specification); iii) different expression levels of H2L3 resulted from different culture conditions are irrelevant to the claimed method; iv) different purification methods and conditions resulting in different yields of H2L2; v) the claimed cation exchange resin is Falkner v. Inglis, Hybritech Inc. v. Monoclonal Antibodies, Inc. and Vas-Cath Inc.v. Mahurkar in support of the arguments. 
Applicant's arguments have been fully considered but they are not found persuasive. Contrary to Applicant's arguments, the examiner asserts that based on MPEP §2163, MPEP §§2163.01-2163.03, the specification fails to provide sufficient description or information or evidence to demonstrate that Applicant is in possession of separating a genus of structurally and functionally undefined H2L3 antibodies or antigen-binding fragments thereof from a genus of structurally and functionally undefined antibody composition comprising structurally and functionally undefined H2L3 and H2L2 antibodies or antigen-binding fragments thereof using a genus of undefined cation exchange resin and a genus of undefined binding conditions and elution conditions and composition to collect a genus structurally and functionally undefined H2L2 antibody composition in the claimed method because:
i. The structural and functional relationship or correlation between the claimed genus of H2L3 antibodies/H2L2 antibodies and anti-CD123 H2L3 antibodies/anti-CD123 H2L2 antibodies is unknown but is required by the method for separating the claimed genus of H2L3 antibodies/H2L2 antibodies because the binding to the cation exchange 
While a specific antigen is not required, as admitted by Applicant, the binding to different types of cation exchange resin relies on and determined based on the negatively charged ion exchange resin and the positive surface charges on antibodies. The specification fails to provide sufficient information or evidence to demonstrate that different antibodies with different sequences have the same net positive charges as huCD123-5Gv4.7(G4723) and all types of cation exchange resin provide the same binding affinity to all types of antibodies. The specification has not disclosed sufficient species for the broad genus of he claimed genus of H2L3 antibodies/H2L2 antibodies and anti-CD123 H2L3 antibodies/anti-CD123 H2L2 antibodies. The specification fails to teach the detailed structures and sequences and characteristics for the claimed genus of H2L3 antibodies/H2L2 antibodies and anti-CD123 H2L3 antibodies/anti-CD123 H2L2 antibodies or well-established structural and functional relationship or correlation between huCD123-5Gv4.7(G4723) and other structurally and functionally undefined antibodies with different sequences.
ii. The specification only describes the use of size-exclusion ultra-performance liquid chromatography (SEC-UPLC) to analyze and purify monomer, aggregate or H2L3 from a cysteine-engineered monoclonal antibody (CysmAb), huCD123-6Gv4.7 (G4723A) antibody composition following protein A purification (figure 1) and the peak fraction of H2L3 is after aggregates and before monomers and low molecular weight species (LMW). However, the claims are not limited to using specific pH, salt, loading density, and collection volumes for a specific antibody or a specific CysmAb to separate 
iii. Based on Applicant’s own admission, separating anti-CD123 H2L3 antibodies from anti-CD123 H2L2 antibodies and eluting anti-CD123 H2L3 antibodies require specific conditions, buffers and salts. Based on Applicant’s own admission, the use of different cation chromatographic columns results differently and also requires different conditions, buffers and slats. For example, i) ceramic hydroxyapatite (CHT) chromatography purification under varying salt concentrations (100mM, 95mM, 90mM or 85mM potassium phosphate buffer) to elute H2L3 antibodies of CysmAb is inefficient (see example 2, [0121], figure 3); ii) when using POROSTM XS cation exchange chromatography for purification of H2L3 of huCD123-6Gv4.7 (G4723A), while a significant portion of the H2L3 species were eluted in the late fractions and were efficiently separated from the major peak of the H2L2 antibody, a part of H2L3 species co-eluted with the earlier fractions of the antibody peak (see example 3, [0122], figure 4) and further optimizations of the POROSTM XS column binding and elution conditions to TM XS chromatography at pH 5.0, 4.7, and 4.4 (at pH 5.0, 150-300 mM NaCl over 20 CV; at pH 4.7 and 4.4, 0-500 mM NaCl over 25 CV), at pH 4.4 the H2L3 was separated efficiently from the antibody and only eluted in later fractions and elution with a lower pH generated a product (H2L2 composition) with lower H2L3 species (see example 3 paragraph [0122]-[0127]).
iii. The specification has not disclosed sufficient species for the broad genus of he claimed genus of H2L3 antibodies/H2L2 antibodies and anti-CD123 H2L3 antibodies/anti-CD123 H2L2 antibodies. The specification also has provided no known or disclosed correlation between the required function (binding to anti-CD123 H2L3 antibodies/anti-CD123 H2L2 antibodies) and any particular structure or sequence for the claimed genus of H2L3 antibodies/H2L2 antibodies that can be separated or eluted by the claimed method. 
The specification has not disclosed sufficient descriptive information for the claimed genus of specific conditions, buffers and salts and cation exchange resins that can separate all types of H2L3 antibodies/H2L2 antibodies. The specification also fails to provide sufficient description or evidence to demonstrate that Applicant is in possession of separating and eluting the claimed genus of H2L3 antibodies/H2L2 antibodies because there is no structural and functional relationship or correlation 
Since the common characteristics/features of other H2L3 antibodies/H2L2 antibodies, specific conditions, buffers and salts and cation exchange resins for other are H2L3 antibodies/H2L2 antibodies unknown, a skilled artisan cannot envision the functional correlations of the genus with the claimed invention in view of Gomez (see abstract; p. 1438-1443, tables 1-4; Gomez et al. Am. Intitut. Chem. Engi. Biotechnol. Prog, 2010; 26:1438-1445, as in IDS), Gomez et al. (see p. 748-749, table 1; p. 751-755; Gomez et al. Biotechnol. Bioeng. 2010; 105; 748-760, as in IDS), Wollacott et al. (see p. 925-932; tables 1-4, Wollacott et al., mAbs; 2013; 5: 925-935. dx.doi.org/10.4161/mabs.26192, as in IDS), Burgess et al. (J of Cell Bio. 1990, 111:2129-2138, cited previously), Bowie et al. (see col 2, p. 1306, Bowie et al. Science, 1990, 247:1306-1310, cited previously), Pawson et al. (see p. 445 the second column, first paragraph, Pawson et al. 2003, Science 300:445-452, cited previously), Alaoui-lsmaili et al. (see p. 502, right col., 2th paragraph; Alaoui-lsmaili et al., Cytokine Growth Factor Rev. 2009; 20:501-507, cited previously) and Guo et al. (see p. 9207, left col., 2th paragraph, Guo et al., PNAS 2004; 101:9205-9210, cited previously).  Thus, Applicant is not in possession of using other structurally and functionally cation exchange resins or undefined purification conditions and ranges for the pH, salt, loading density, and collection volumes to separate the H2L3 and collect H2L2 of structurally and functionally undefined antibodies or antigen-binding fragments thereof.
Based on MPEP § 2161.01 and §2163, “to satisfy the written description requirement, a patent specification must describe the claimed invention in sufficient 
Vas-Cath Inc. v. Mahurkar, 19USPQ2d 1111, clearly states “applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the ‘written description'  inquiry, whatever is now claimed.” (See page 1117.)  The specification does not “clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed.” (See Vas-Cath at page 1116).  As discussed above, the skilled artisan cannot envision the detailed chemical structure of the encompassed genus of H2L3 antibodies/H2L2 antibodies and specific conditions, buffers and salts and cation exchange resins for other are H2L3 antibodies/H2L2 antibodies, and therefore conception is not achieved until reduction to practice has occurred, regardless of the complexity or simplicity of the method of isolation.   Adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method of isolating it.  The compound itself is required.  See Fiers v. Revel, 25 USPQ2d 1601 at 1606 (CAFC 1993) and Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016. One cannot describe what one has not conceived.  See Fiddes v. Baird, 30 USPQ2d 1481 at 1483 and Centocor v. Abbott, 636 F.3d1341 (Fed. Cir. 2011) and AbbVie v. Janssen, 759 F.3d 1285 (Fed. Cir.2014). One cannot describe what one has not conceived.  See Fiddes v. Baird, 30 USPQ2d 1481 at 1483.   
. 


Conclusion

9.	NO CLAIM IS ALLOWED.




10.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure..
anti-CD123

HC
SEQ ID NO:3(HC)	  	  1 QVQLVQSGAEVKKPGASVKVSCKASGYIFTSSIMHWVRQAPGQGLEWIGYIKPYNDGTKY 60
SEQ ID NO:1(HCVR)		  1 QVQLVQSGAEVKKPGASVKVSCKASGYIFTSSIMHWVRQAPGQGLEWIGYIKPYNDGTKY 60
SEQ ID NO:5(HCDR1	)	  1 ------------------------------SSIMH-------------------------  5
SEQ ID NO:6(HCDR2)  	  1 -------------------------------------------------YIKPYNDGTKY 11
SEQ ID NO:7(HCDR3) 	  1 ------------------------------------------------------------


SEQ ID NO:3(HC)	 	 61 NEKFKGRATLTSDRSTSTAYMELSSLRSEDTAVYYCAREGGNDYYDTMDYWGQGTLVTVS 120
SEQ ID NO:1(HCVR)	 	 61 NEKFKGRATLTSDRSTSTAYMELSSLRSEDTAVYYCAREGGNDYYDTMDYWGQGTLVTVS 120
SEQ ID NO:5(HCDR1)  	    ------------------------------------------------------------
SEQ ID NO:6(HCDR2)	 12 NEKFKG------------------------------------------------------  17
SEQ ID NO:7(HCDR3)    	    --------------------------------------EGGNDYYDTMDY----------  12

SEQ ID NO:3(HC)		121 SASTKGPSVFPLAPSSKSTSGGTAALGCLVKDYFPEPVTVSWNSGALTSGVHTFPAVLQS 180
SEQ ID NO:1(HCVR)		121 S----------------------------------------------------------- 121

SEQ ID NO:6(HCDR2) 	    ------------------------------------------------------------
SEQ ID NO:7(HCDR3) 	    ------------------------------------------------------------

SEQ ID NO:3(HC)		181 SGLYSLSSVVTVPSSSLGTQTYICNVNHKPSNTKVDKKVEPKSCDKTHTCPPCPAPELLG 240

SEQ ID NO:3(HC)		241 GPSVFLFPPKPKDTLMISRTPEVTCVVVDVSHEDPEVKFNWYVDGVEVHNAKTKPREEQY 300

SEQ ID NO:3(HC)		301 NSTYRVVSVLTVLHQDWLNGKEYKCKVSNKALPAPIEKTISKAKGQPREPQVYTLPPSRD 360

SEQ ID NO:3(HC)		361 ELTKNQVSLTCLVKGFYPSDIAVEWESNGQPENNYKTTPPVLDSDGSFFLYSKLTVDKSR 420

SEQ ID NO:3(HC)		421 WQQGNVFSCSVMHEALHNHYTQKSLCLSPG 450

LC
SEQ ID NO:4(LC)	  	  1 DIQMTQSPSSLSASVGDRVTITCRASQDINSYLSWFQQKPGKAPKTLIYRVNRLVDGVPS 60
SEQ ID NO:2(LCVR)	  	  1 DIQMTQSPSSLSASVGDRVTITCRASQDINSYLSWFQQKPGKAPKTLIYRVNRLVDGVPS 60
SEQ ID NO:8(LCDR1)	  1 -----------------------RASQDINSYLS-------------------------- 11
SEQ ID NO:9(LCDR2)	  1 -------------------------------------------------RVNRLVD----  7
SEQ ID NO:10(LCDR3)	  1 ------------------------------------------------------------

SEQ ID NO:4(LC)	 	 61 RFSGSGSGNDYTLTISSLQPEDFATYYCLQYDAFPYTFGQGTKVEIKRTVAAPSVFIFPP 120
SEQ ID NO:2(LCVR)	 	 61 RFSGSGSGNDYTLTISSLQPEDFATYYCLQYDAFPYTFGQGTKVEIKR------------ 108
SEQ ID NO:8(LCDR1)	    ------------------------------------------------------------
SEQ ID NO:9(LCDR2)	    ------------------------------------------------------------
SEQ ID NO:10(LCDR3)	    ----------------------------LQYDAFPYT-----------------------   9

SEQ ID NO:4(LC)		121 SDEQLKSGTASVVCLLNNFYPREAKVQWKVDNALQSGNSQESVTEQDSKDSTYSLSSTLT 180

SEQ ID NO:4(LC)		181 LSKADYEKHKVYACEVTHQGLSSPVTKSFNRGEC 214


11.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Gomez et al.(Biotechnol. Bioeng. 2010; 105; 748-760, as in IDS) teaches a method of separating H2L3 of and collecting H2L2 of THIOMAB comprising applying the mAb-X antibody composition isolated from CHO cells or THIOMAB to a SE-HPLC (size-exclusion chromatography (SEC) to remove H2L3 and collect H2L2 of THIOMAB, which is to apply an antibody composition comprising H2L3 and H2L2 to a cation exchange resin; and applying an elution buffer with 0.2M potassium phosphate and 0.25 potasium chloride at pH 6.2 to elute and collect an H2L2 composition of THIOMAB from the resin (see p. 748-749, table 1; p. 751-755).
Chen et al. (mAbs; 2009; 1:6:563-571) teaches a method of analyzing several different THIOMABs using cation-exchange chromatography (CEX) and imaged capillary isoelectric focusing (cIEF), wherein the THIOMABs are eluted using 20% 

Sequence search alignment
SEQ ID NO:1
BFI04663
ID   BFI04663 standard; protein; 450 AA.
XX
AC   BFI04663;
XX
DT   12-JUL-2018  (first entry)
XX
DE   Anti-CD123 antibody HC region, SEQ ID 25.
XX
KW   CD123; CDw123; Immunoglobulin; antibody; antibody production;
KW   antibody therapy; cancer; cytostatic; heavy chain; immunoconjugate;
KW   neoplasm; therapeutic.
XX
OS   Synthetic.
OS   Unidentified.
XX
CC PN   WO2018098258-A2.
XX
CC PD   31-MAY-2018.
XX
CC PF   22-NOV-2017; 2017WO-US062989.
XX
PR   23-NOV-2016; 2016US-0425761P.
XX
CC PA   (IMMG ) IMMUNOGEN INC.
XX
CC PI   Hilderbrand SA,  Hutchins BM;
XX
DR   WPI; 2018-42158Q/43.
XX
CC PT   Preparing cell-binding agent-cytotoxic agent conjugate used to treat 
CC PT   cancer involves reacting imine-moiety in imine-containing cytotoxic agent
CC PT   with e.g. sulfur dioxide in aqueous solution and reacting the resultant 
CC PT   with cell-binding agent.
XX
CC PS   Claim 150; SEQ ID NO 25; 72370160pp; English.
XX
CC   The present invention relates to a novel method for preparing cell-
CC   binding agent-cytotoxic agent conjugate. The cell-binding agent-cytotoxic
CC   agent conjugate is used for inhibiting abnormal cell growth or treating 
CC   proliferative disorder such as cancer, hematological cancer, solid tumor,
CC   leukemia, acute myeloid leukemia (AML), acute lymphoblastic leukemia 
CC   (ALL), acute B lymphoblastic leukemia (B-ALL), chronic myelogenous 
CC   leukemia (CML), chronic lymphocytic leukemia (CLL), lymphoma, melanoma, 
CC   lung cancer, non-small cell lung cancer, ovarian cancer, endometrial 
CC   cancer, peritoneal cancer, pancreatic cancer, breast cancer, prostate 
CC   cancer and cervical cancer. The method involves: reacting imine-moiety in
CC   imine-containing cytotoxic agent with sulfur dioxide in an aqueous 
CC   solution; and reacting the modified cytotoxic agent with the cell-binding
CC   agent (antibody). The present sequence represents an anti-CD123 antibody 
CC   heavy chain region (HC), which is used in the invention as a cell-binding
CC   agent for preparing cell-binding agent-cytotoxic agent conjugate.
XX
SQ   Sequence 450 AA;

  Query Match             100.0%;  Score 642;  DB 26;  Length 450;
  Best Local Similarity   100.0%;  
  Matches  121;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 QVQLVQSGAEVKKPGASVKVSCKASGYIFTSSIMHWVRQAPGQGLEWIGYIKPYNDGTKY 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 QVQLVQSGAEVKKPGASVKVSCKASGYIFTSSIMHWVRQAPGQGLEWIGYIKPYNDGTKY 60

Qy         61 NEKFKGRATLTSDRSTSTAYMELSSLRSEDTAVYYCAREGGNDYYDTMDYWGQGTLVTVS 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 NEKFKGRATLTSDRSTSTAYMELSSLRSEDTAVYYCAREGGNDYYDTMDYWGQGTLVTVS 120

Qy        121 S 121
              |


BDM55660
ID   BDM55660 standard; protein; 121 AA.
XX
AC   BDM55660;
XX
DT   23-FEB-2017  (first entry)
XX
DE   Humanized anti-CD123 antibody heavy chain variable region, SEQ 34.
XX
KW   CD123; CDw123; IL-3R alpha; acute lymphoblastic leukemia;
KW   acute myelogenous leukemia; antibody production; antibody therapy;
KW   b-cell acute lymphoblastic leukemia; cancer; cell growth;
KW   chronic lymphocytic leukemia; chronic myelocytic leukemia; cytostatic;
KW   hairy cell leukemia; heavy chain variable region; hodgkins disease;
KW   humanized antibody; immunoconjugate; interleukin 3 receptor alpha;
KW   leukemia; lymphoma; mantle cell lymphoma; monoclonal antibody;
KW   myelodysplastic syndrome; neoplasm; non-hodgkin lymphoma; therapeutic.
XX
OS   Mus sp.
OS   Homo sapiens.
OS   Chimeric.
OS   Synthetic.
XX
FH   Key             Location/Qualifiers
FT   Misc-difference 2
FT                   /label= Phe, Val
XX
CC PN   WO2017004026-A1.
XX
CC PD   05-JAN-2017.
XX
CC PF   28-JUN-2016; 2016WO-US039797.
XX
PR   29-JUN-2015; 2015US-0186161P.
PR   18-MAY-2016; 2016US-0338203P.
PR   07-JUN-2016; 2016US-0346730P.
XX
CC PA   (IMMG ) IMMUNOGEN INC.
XX
CC PI   Kovtun Y,  Tavares D,  Rui L,  Chittenden T;
XX
DR   WPI; 2017-02112B/12.
DR   N-PSDB; BDM55729.
XX
CC PT   Antibody or antigen-binding fragment for treating subject having cancer, 
CC PT   such as leukemia, has binding with epitope in amino acid of human 
CC PT   CD123/IL3-Ra antigen, and inhibits IL3-dependent proliferation in antigen
CC PT   -positive TF-1 cell.
XX
CC PS   Claim 24; SEQ ID NO 34; 386pp; English.
XX
CC   The present invention relates to a novel antibody or antigen binding 
CC   fragment, useful for treating cancer in a subject. The antibody binds to 
CC   an epitope of human CD123 (interleukin 3 receptor alpha (IL-3R alpha)) 
CC   antigen 101-346, and inhibits IL-3 dependent proliferation in antigen-
CC   positive TF-1 cells. The invention also provides: a polypeptide 
CC   comprising the heavy chain variable region (VH) and light chain variable 
CC   region (VL); a cell producing the antibody ; a method for producing the 
CC   antibody; an immunoconjugate; a pharmaceutical composition comprising the
CC   antibody; a method for inhibiting the growth of a cell expressing CD123; 
CC   a method for treating a subject having cancer; and a method for treating 
CC   a cell-proliferative disorder in a subject. The cancer can be leukemia or
CC   lymphoma. The cell proliferative disorder is selected from a group 
CC   consist of acute myeloid leukemia (AML), chronic myeloid leukemia (CML), 
CC   acute lymphoblastic leukemia (ALL), B-cell acute lymphoblastic leukemia 
CC   (B-ALL), chronic lymphocytic leukemia (CLL), hairy cell leukemia (HCL), 
CC   myelodysplastic syndrome, basic plasmacytoid DC neoplasm (BPDCN) 
CC   leukemia, non-Hodgkin lymphomas (NHL), mantle cell lymphoma, and 
CC   Hodgkin's leukemia (HL). The present sequence represents a humanized anti
CC   -CD123 monoclonal antibody heavy chain variable region, which is used in 
CC   preparing the antibodies involved in preparing the pharmaceutical 
CC   composition, for treating the above mentioned cancer and cell 
CC   proliferative disorders.
XX
SQ   Sequence 121 AA;

  Query Match             99.2%;  Score 637;  DB 24;  Length 121;
  Best Local Similarity   99.2%;  
  Matches  120;  Conservative    0;  Mismatches    1;  Indels    0;  Gaps    0;

Qy          1 QVQLVQSGAEVKKPGASVKVSCKASGYIFTSSIMHWVRQAPGQGLEWIGYIKPYNDGTKY 60
              | ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 QXQLVQSGAEVKKPGASVKVSCKASGYIFTSSIMHWVRQAPGQGLEWIGYIKPYNDGTKY 60


              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 NEKFKGRATLTSDRSTSTAYMELSSLRSEDTAVYYCAREGGNDYYDTMDYWGQGTLVTVS 120

Qy        121 S 121
              |
Db        121 S 121

BDY44927
ID   BDY44927 standard; protein; 121 AA.
XX
AC   BDY44927;
XX
DT   27-JUL-2017  (first entry)
XX
DE   Humanized anti-CD123 antibody heavy chain variable region AbX1 SEQ 7.
XX
KW   CD123; CDw123; heavy chain variable region; humanized antibody;
KW   pharmaceutical; therapeutic.
XX
OS   Unidentified.
XX
FH   Key             Location/Qualifiers
FT   Misc-difference 2
FT                   /label= Phe, Val
XX
CC PN   WO2017091745-A1.
XX
CC PD   01-JUN-2017.
XX
CC PF   23-NOV-2016; 2016WO-US063624.
XX
PR   25-NOV-2015; 2015US-0260104P.
PR   28-JUL-2016; 2016US-0368156P.
XX
CC PA   (IMMG ) IMMUNOGEN INC.
XX
CC PI   Bartlett E;
XX
DR   WPI; 2017-355416/41.
XX
CC PT   Pharmaceutical composition for treating cancer, e.g. hematological 
CC PT   cancer, comprises antibody-drug conjugate comprising benzodiazepine, and 
CC PT   small hydrophobic molecule, e.g. betaines and amino acids with 
CC PT   hydrophobic side chains.
XX
CC PS   Claim 74; SEQ ID NO 7; 91pp; English.
XX
CC   The invention relates to a novel pharmaceutical composition for treating 
CC   cancer. The pharmaceutical composition comprises: (a) an antibody-drug 
CC   conjugate (ADC) comprising a benzodiazepine; and (b) a small hydrophobic 
CC   molecule selected from betaines and amino acids with hydrophobic side 
CC   chains; or trehalose. The pharmaceutical composition is used for treating
CC   cancer such as hematological cancer or a solid tumor. The present 
CC   sequence represents a humanized anti-CD123 antibody heavy chain variable 
CC   region protein used in the pharmaceutical composition for treating 
CC   cancer.
XX
SQ   Sequence 121 AA;

  Query Match             99.2%;  Score 637;  DB 24;  Length 121;
  Best Local Similarity   99.2%;  
  Matches  120;  Conservative    0;  Mismatches    1;  Indels    0;  Gaps    0;

Qy          1 QVQLVQSGAEVKKPGASVKVSCKASGYIFTSSIMHWVRQAPGQGLEWIGYIKPYNDGTKY 60
              | ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 QXQLVQSGAEVKKPGASVKVSCKASGYIFTSSIMHWVRQAPGQGLEWIGYIKPYNDGTKY 60

Qy         61 NEKFKGRATLTSDRSTSTAYMELSSLRSEDTAVYYCAREGGNDYYDTMDYWGQGTLVTVS 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 NEKFKGRATLTSDRSTSTAYMELSSLRSEDTAVYYCAREGGNDYYDTMDYWGQGTLVTVS 120

Qy        121 S 121
              |
Db        121 S 121

BFQ46046
ID   BFQ46046 standard; protein; 121 AA.
XX
AC   BFQ46046;
XX
DT   01-NOV-2018  (first entry)
XX
DE   Anti-CD133 antibody heavy chain variable region, SEQ ID 39.
XX
KW   CD133; Prominin 1; antibody; cancer; chemotherapy; cytostatic;
KW   heavy chain variable region; immunoconjugate; neoplasm; therapeutic.
XX

XX
FH   Key             Location/Qualifiers
FT   Misc-difference 2
FT                   /note= "Any amino acid preferably Phe, Val"
XX
CC PN   WO2018160539-A1.
XX
CC PD   07-SEP-2018.
XX
CC PF   27-FEB-2018; 2018WO-US019874.
XX
PR   28-FEB-2017; 2017US-0465118P.
PR   31-MAR-2017; 2017US-0480209P.
XX
CC PA   (IMMG ) IMMUNOGEN INC.
XX
CC PI   Widdison WC;
XX
DR   WPI; 2018-70421V/63.
XX
CC PT   New cell-binding agent-cytotoxic agent conjugate or its salt useful in 
CC PT   pharmaceutical composition for inhibiting abnormal cell growth or 
CC PT   treating proliferative disorder or cancer e.g. renal cancer.
XX
CC PS   Claim 47; SEQ ID NO 39; 223pp; English.
XX
CC   The present invention relates to a cell-binding cytotoxic agent conjugate
CC   or its salt, useful in pharmaceutical composition for inhibiting abnormal
CC   cell growth or treating proliferative disorder or cancer. The conjugate 
CC   is useful in a pharmaceutical composition for treating cancer such as 
CC   renal cancer, breast cancer, colon cancer, brain cancer, prostate cancer,
CC   endometrial cancer, cervical cancer, kidney cancer, pancreatic cancer, 
CC   ovarian cancer, head and neck cancer, melanoma, colorectal cancer, 
CC   gastric cancer, squamous cancer, lung cancer, testicular cancer, 
CC   choriocarcinoma, Merkel cell carcinoma, sarcoma, osteosarcoma, 
CC   chondrosarcoma, liposarcoma, leiomyosarcoma, glioblastoma, neuroblastoma,
CC   lymphoma, non-Hodgkin lymphoma, myelodysplastic syndrome (MDS), 
CC   peritoneal cancer, fallopian tube cancer, uterine cancer or leukemia, 
CC   acute myeloid leukemia (AML), acute monocytic leukemia, promyelocytic 
CC   leukemia, eosinophilic leukemia, acute lymphoblastic leukemia, chronic 
CC   lymphocytic leukemia (CLL), or chronic myeloid leukemia (CML). The 
CC   conjugate has excellent stability and longer half-life, and exhibits 
CC   rapid therapeutic effect. The present sequence is an anti-CD133 antibody 
CC   heavy chain variable region, used as a cell binding agent for preparing 
CC   the conjugate for treating cancer.
XX
SQ   Sequence 121 AA;

  Query Match             99.2%;  Score 637;  DB 26;  Length 121;
  Best Local Similarity   99.2%;  
  Matches  120;  Conservative    0;  Mismatches    1;  Indels    0;  Gaps    0;

Qy          1 QVQLVQSGAEVKKPGASVKVSCKASGYIFTSSIMHWVRQAPGQGLEWIGYIKPYNDGTKY 60
              | ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 QXQLVQSGAEVKKPGASVKVSCKASGYIFTSSIMHWVRQAPGQGLEWIGYIKPYNDGTKY 60

Qy         61 NEKFKGRATLTSDRSTSTAYMELSSLRSEDTAVYYCAREGGNDYYDTMDYWGQGTLVTVS 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 NEKFKGRATLTSDRSTSTAYMELSSLRSEDTAVYYCAREGGNDYYDTMDYWGQGTLVTVS 120

Qy        121 S 121
              |
Db        121 S 121


12.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 

13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Chang-Yu Wang whose telephone number is (571)272-4521.  The examiner can normally be reached on Monday-Thursday, 7:00am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker, can be reached on 571-272-0911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Chang-Yu Wang
March 25, 2022


/CHANG-YU WANG/Primary Examiner, Art Unit 1649